DETAILED ACTION
The Amendment filed April 14, 2022 has been entered. Claims 1, 3, 4, 7-9, 12, 14, and 15 have been amended. Claims 16-18 have been canceled. Claims 21-34 have been added. Currently, claims 1-15 and 19-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered and are partially persuasive.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 4/14/2022, with respect to the rejection of claims 1, 7, and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the claims amendments.  The rejection of claims 1, 7, and 12 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 4/14/2022, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 over Stoor have been fully considered and are persuasive in view of the claim amendments  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Robinson (US Pat. No. 6,195,013 B1, hereinafter Robinson).

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 4/14/2022, with respect to the rejection of claims 12-15 under 35 U.S.C. 103 over Stoor have been fully considered and are persuasive in view of the claim amendments  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Van Straten (US PGPUB 2015/0055363 A1, hereinafter Straten). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US Pat. No. 6,195,013 B1, hereinafter Robinson).

Regarding claim 1, Robinson teaches a mounting device for an electrical component (see Fig. 2, mounting device for electrical component 31 including 20/24/58), the mounting device comprising: an elongate tubular body having a longitudinal axis and a through hole coaxial with the longitudinal axis (see Fig. 2, elongated tubular body of 24 shown with through hole for electrical component 31); a first flange extending from the elongate tubular body at a first end (see Fig. 2, first flange 40), a second flange extending from the elongate tubular body and being spatially separated from the first flange (see Fig. 2 and col. 3, line 66-67, second flange 58 separated from first flange 40); and an attachment structure along the elongate tubular body to secure the electrical component to the elongate tubular body (see Fig. 2, attachment structure (internal portion) 58 secures electrical component 31).

Regarding claim 2, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that the elongate tubular body is a unitary piece (see Fig. 2, tubular body 24 is a unitary piece as shown).

Regarding claim 4, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that an outside perimeter of the second flange is smaller than an outside perimeter of the first flange (see Fig. 2, outside perimeter of second flange 58 smaller than outside perimeter of first flange 40).

Regarding claim 5, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that the elongate tubular body is generally circular in cross section (see Fig. 2, elongated tubular body 24 is circular).

Regarding claim 6, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that the through hole is generally circular in cross section (see Fig. 2, through hole of 48 considered as circular).

Regarding claim 7, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that the electrical component is located closer to the second flange than to the first flange (see Fig. 2, electrical component 31 closer to the second flange 58 as shown).

Regarding claim 8, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that the attachment structure removably secures the electrical component to the elongate tubular body (see Fig. 2, electrical component 39 removably attached via the attachment device 58 as shown).

Regarding claim 23, Robinson above teaches all of the limitations of claim 1.
Furthermore, Robinson teaches that the electrical component is secured within the through hole of the elongate tubular body (see Fig. 2, electrical component secured within the through hole of the elongate tubular body 24 as shown).

Claims 12, 14, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Straten (US PGPUB 2015/0055363 A1, hereinafter Straten).

Regarding claim 12, Straten teaches a light (see Fig. 8, light 54 with attachment structure 20), comprising: an elongated tubular body having a longitudinal axis and a through hole coaxial with the longitudinal axis (see Fig. 8, tubular body with through hole of 20 shown); a first flange extending from the elongate tubular body at a first end (see Fig. 8, first flange 26), a second flange extending from the elongate tubular body and being spatially separate from the first flange (see Fig. 8, second flange 28); and a light source (see Fig. 8, light source 54).

Regarding claim 14, Straten above teaches all of the limitations of claim 12.
Furthermore, Straten teaches that the first flange is between a front surface of the light and the second flange (see Fig. 8, light source is placed between first flange 26 and second flange 28).

Regarding claim 19, Straten above teaches all of the limitations of claim 12.
Furthermore, Straten teaches that an outside perimeter of the second flange is smaller than an outside perimeter of the first flange (see Fig. 9, outside perimeter of 128 (same is 28 in Fig. 8) smaller than an outside perimeter of the first flange 126 (same as 26 in Fig. 8).

Regarding claim 20, Straten above teaches all of the limitations of claim 12.
Furthermore, Straten teaches a cap configured to at least partially enclose the through hole (see Fig. 8, heated lens 10 considered a cap covering the through hole).

Regarding claim 21, Straten above teaches all of the limitations of claim 12.
Furthermore, Straten teaches an attachment structure for securing the light source with int eh tubular body through hole (see Fig. 14, groove 141).

Regarding claim 22, Straten above teaches all of the limitations of claims 12 and 21.
Furthermore, Straten teaches a cap configured to at least partially enclose the light source within the through hole of the elongate tubular body (see Fig. 8, heated lens 10 considered a cap covering the through hole and enclosing the light source as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson.

Regarding claim 3, Robinson above teaches all of the limitations of claim 1.
Robinson fails to teach a cap configured to at least partially enclose the through hole.
However, Robinson teaches an end portion enclosing the through hole at one end of the elongate tubular body (see Fig. 2, end portion of (internal portion) 58 enclosing the through hole as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the device of Robinson such that the end portion was a cap so as to enclose the end of the through hole in a manner similar to that described by Robinson. This is because providing a cap would allow for various lengths and widths of sensors to be accommodated without changing the entire mounting device of the sensor.

Regarding claim 9, Robinson above teaches all of the limitations of claims 1 and 8.
Robinson fails to specifically teach that the attachment structure is located at an inside perimeter of the first flange.
However, Robinson teaches that the attachment structure is located at an inside perimeter of the second flange (see Fig. 2, attachment structure 58 located inside the perimeter of the second flange 58).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Robinson such that additional attachment devices were provided at both flanges. This would ensure that the wiring was secured as is known in the art.

Regarding claims 10 and 11, Robinson above teaches all of the limitations of claim 1.
Robinson fails to teach that the electrical component is a light; wherein the light is solar powered.
However, Robinson teaches that the mounting device is designed to hold an electronic component (see Fig. 2, mounting device holds electronic device 31).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Robinson such that the electronic component was any of a number of devices, including lights, solar powered lights, etc. This is because one of ordinary skill in the art would have recognized that the mounting device of Robinson solves the same problem as the claimed device, which is to securely attach an electronic component to a surface.
 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Straten.

Regarding claim 13, Straten above teaches all of the limitations of claim 12.
Straten fails to specifically teach that the light is solar powered.
However, Straten teaches that the light is connected to a current source (see Fig. 8, current source 22).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Straten such that the light source was connected to a solar power source. This is because solar power provides electric power at a reduced cost as is known in the art.

Regarding claim 15, Straten above teaches all of the limitations of claim 12.
Straten fails to teach that the elongate tubular body further comprises threading arranged between the first flange and the second flange.
However, Straten does teach that the light source is secured between the first flange and the second flange (see Fig. 8 and 9, light source 54 secured between the first flange 26 and second flange 28).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Straten such that threading was provided on the elongate tubular body. This would ensure that the light was secured to the elongate tubular device such that it could not be accidentally dislodged from the flanges, thereby preventing damage to the structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855